Appeal from an order of the County Court of Schoharie County, denying the defendant-appellant's application, in the nature of a writ of error coram nobis, to vacate a judgment of conviction. In view of the confusion as to the identity of the check upon which the forgery indictment, to which the appellant pleaded guilty, was based, we believe that a formal hearing should be held upon the appellant’s application. It appears that there was an informal hearing and that certain exhibits were considered by the court but no formal hearing was held (cf. People v. Moss, 4 A D 2d 810). The order is accordingly reversed and the ease remitted to the County Court for hearing. If the appellant requests the assistance of counsel, counsel should be assigned to represent him at the hearing (People v. St. John, 281 App. Div. 1061). Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ., concur.